NORTHCUTT, Judge.
Albert Lee Perez appeals the summary denial of his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Perez contends that in addition to jail credit, he should have received credit for the approximately 140 days he spent at a probation restitution center. Because Perez fails to allege in his motion that it can be determined from the face of court records that the restitution center is the functional equivalent of jail, we affirm without prejudice to Perez’s right to file a facially sufficient motion. See Hill v. State, 754 So.2d 788 (Fla. 2d DCA 2000).
Affirmed.
THREADGILL, A.C.J., and GREEN, J., concur.